Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/19/2019.  These drawings are acceptable.

Status of claims
Claim 1 was previously canceled by applicant. Claim 2 is amended. 

Response to Amendment
The amendment filed on 03/22/2021 has been entered. Applicant's amendments to the claim have overcome the prior rejections. Grounds for allowance are set forth below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment suggested, in an interview on May 14, 2021 with Chris Wheeler, was given in a voice message on May 18, 2021.
The application has been amended as follows: 

Please amend claim 2 to read as follows: 
2. An Ir alloy consisting of: 
10 mass% to 30 mass% of Rh;
0.5 mass% to 5 mass% of Ta;
0 mass% to 5 mass% of at least one kind of element selected from among Co, Cr, and Ni; and 
Ir as the balance,
and 5 mass% or less of the Ta and the at least one kind of element selected from among Co, Cr, and Ni in total.

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 2 is allowed. Applicant’s amendments have overcome the prior art rejections. The following is an examiner’s statement of reasons for allowance: 
The closest pieces of prior art are Passman et al. (US-20120262048-A1, hereinafter Passman), Song et al. (KR-20080071721-A, hereinafter Song), and Hasegawa et al. (JP-2008248322-A, hereinafter Hasegawa). 

Song does teach and Ir-Rh alloy with Co, Ni, Cr and Ta for use in a spark plug (abstract) but differs from the instant application by requiring Rh from 1.0 to 6.0 wt.%  (abstract) which is below the instant application Rh claimed range.  
Hasegawa does teach and Ir-Rh alloy with Co, Ni, Cr and Ta for use in a spark plug (abstract) but differs from the instant application by requiring Al (abstract) which is an element exclude from the instant application alloy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734